NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

          AKAMAI TECHNOLOGIES, INC.,
        THE MASSACHUSETTS INSTITUTE OF
                 TECHNOLOGY,
                Plaintiffs-Appellants

                            v.

            LIMELIGHT NETWORKS, INC.,
               Defendant-Cross-Appellant
                ______________________

        2009-1372, 2009-1380, 2009-1416, 2009-1417,
                  ______________________

    Appeals from the United States District Court for the
District of Massachusetts in Nos. 06-CV-11585, 06-CV-
11109, Judge Rya W. Zobel.
                ______________________

       ON PETITION FOR REHEARING EN BANC
                ______________________

Before PROST, Chief Judge, NEWMAN, LOURIE, LINN, DYK,
MOORE, O’MALLEY, REYNA, WALLACH, and HUGHES, Circuit
                       Judges. *



   *    Circuit Judges Taranto, Chen, and Stoll did not
participate.
2   AKAMAI TECHNOLOGIES, INC.   v. LIMELIGHT NETWORKS, INC.



PER CURIAM.
                        ORDER
     A petition for rehearing en banc was filed by Plain-
tiffs-Appellants Akamai Technologies, Inc. and The Mas-
sachusetts Institute of Technology and a response thereto
was invited by the court and filed by Limelight Networks,
Inc.
     The petition for rehearing was considered by the
panel that heard the appeal, and thereafter the petition
for rehearing en banc, response, and briefs of amici curiae
were referred to the circuit judges who are authorized to
request a poll of whether to rehear the appeal en banc. A
poll was requested and taken, and the court has decided
that the appeal warrants en banc consideration.
    Upon consideration thereof,
    IT IS ORDERED THAT:
   (1) The petition for rehearing en banc filed by Akamai
Technologies, Inc. and The Massachusetts Institute of
Technology is granted.
    (2) The court’s opinion of May 13, 2015, is vacated, the
court’s en banc opinion is issued herewith, and the case is
returned to the merits panel for further proceedings.
                                   FOR THE COURT

August 13, 2015                    /s/ Daniel E. O’Toole
    Date                           Daniel E. O’Toole
                                   Clerk of Court